Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  1 of 27 PageID
                                                                            Page 1
                                                                                 326
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  2 of 27 PageID
                                                                            Page 2
                                                                                 327
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  3 of 27 PageID
                                                                            Page 3
                                                                                 328
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  4 of 27 PageID
                                                                            Page 4
                                                                                 329
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  5 of 27 PageID
                                                                            Page 5
                                                                                 330
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  6 of 27 PageID
                                                                            Page 6
                                                                                 331
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  7 of 27 PageID
                                                                            Page 7
                                                                                 332
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  8 of 27 PageID
                                                                            Page 8
                                                                                 333
                                                                                   of 27
Case
  Case
     9:18-cv-80176-BB
        6:11-cv-01633-PCF-GJK
                       DocumentDocument
                                573-11 Entered
                                        58-1 Filed
                                               on FLSD
                                                   04/13/12
                                                        Docket
                                                            Page
                                                               06/10/2020
                                                                  9 of 27 PageID
                                                                            Page 9
                                                                                 334
                                                                                   of 27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                10 of 27 PageID
                                                                           Page 335
                                                                                10 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                11 of 27 PageID
                                                                           Page 336
                                                                                11 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                12 of 27 PageID
                                                                           Page 337
                                                                                12 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                13 of 27 PageID
                                                                           Page 338
                                                                                13 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                14 of 27 PageID
                                                                           Page 339
                                                                                14 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                15 of 27 PageID
                                                                           Page 340
                                                                                15 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                16 of 27 PageID
                                                                           Page 341
                                                                                16 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                17 of 27 PageID
                                                                           Page 342
                                                                                17 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                18 of 27 PageID
                                                                           Page 343
                                                                                18 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                19 of 27 PageID
                                                                           Page 344
                                                                                19 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                20 of 27 PageID
                                                                           Page 345
                                                                                20 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                21 of 27 PageID
                                                                           Page 346
                                                                                21 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                22 of 27 PageID
                                                                           Page 347
                                                                                22 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                23 of 27 PageID
                                                                           Page 348
                                                                                23 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                24 of 27 PageID
                                                                           Page 349
                                                                                24 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                25 of 27 PageID
                                                                           Page 350
                                                                                25 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                26 of 27 PageID
                                                                           Page 351
                                                                                26 of
                                        27
Case
 Case9:18-cv-80176-BB
      6:11-cv-01633-PCF-GJK
                      Document
                            Document
                               573-11 58-1
                                       Entered
                                            Filed
                                               on04/13/12
                                                  FLSD Docket
                                                          Page06/10/2020
                                                                27 of 27 PageID
                                                                           Page 352
                                                                                27 of
                                        27
